DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, pages 9-12, filed 05/31/2022, with respect to turbidity and particles sizes from prior art are not obvious in combination, have been fully considered and are persuasive.  The 35 U.S.C. 103 over claim 1, 3-6 and 13-15 as being unpatentable over Maruyama et al. (US 2009/0041921 A1) and in view of Kester et al. (US 2005/0003068 A1) have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim  7, 9-11, and 16-22 directed to an invention non-elected with traverse in the reply filed on 08/23/2021. 
Interview on 07/28/2022, Applicant’s representative Attorney Kevin Hartman authorize to cancel claims 7, 9-11, and 16-22.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Att. Kevin Hartman on 07/28/2022.
The application has been amended as follows: 
CANCEL claim 7, 9-11 and 16-22


Allowable Subject Matter
Claim 1, 3, 5-6, 14 and 15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the composition comprising the cited compositions and ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792